 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWells Fargo Guard Services, a Division of BakerProtective Services, Inc. and United SecurityGuard Guild. Cases 22-CA-9502 and 22-RC-774416 March 1984SECOND SUPPLEMENTAL DECISION,ORDER, AND DIRECTION OF THIRDELECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 14 April 1983 Administrative Law JudgeEdwin H. Bennett issued the attached Supplemen-tal Decision,' finding that the Board's previouscertification of the Guild as bargaining representa-tive is valid, and recommending affirmance of theBoard's Decision and Order (252 NLRB 55).Thereafter, the Respondent filed exceptions and asupporting brief, and the General Counsel filed abrief in response thereto.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings, and conclusions only to the extent consist-ent herewith.The facts reveal that Respondent's Objection 2to the underlying election which resulted in theGuild's certification alleges that Guild PresidentHarry Martin's letter announcement that he was re-signing his office and affiliation with the Guildconstituted a material misrepresentation inasmuchas he continued to exert effective control, albeit asa "consultant," over the Union. The materiality ofthat representation is demonstrated by the Guild'ssubsequent campaign letter indicating that certainemployees had failed to vote (for the Guild) in thefirst election2because of Respondent's "cleverlydevised smear campaign leveled at Martin" andthat Respondent had escaped being unionized be-cause its campaign had succeeded. In its remandfor an evidentiary hearing on the said objection,the Third Circuit determined that it was error forthe Regional Director to overrule the aforesaid ob-I This proceeding arises from the 15 December 1981 decision of theUnited States Court of Appeals for the Third Circuit (659 F.2d 363) de-nying enforcement of the Board's summary judgment refusal-to-bargainfinding against the Respondent (252 NLRB 55 (1980)) and remanding foran evidentiary hearing on one of Respondent's objections to the underly-ing representation proceeding in Case 22-RC-7744. On 18 March 1982the Board issued a Supplemental Decision and Order (260 NLRB 1051),in which it accepted the court remand as the law of the case, and or-dered the instant hearing on that objection.' The Guild lost the first election (62 to 54) by an 8-vote margin, andwon the second election (67 to 59).269 NLRB No. 47jection on the basis of an ex parte investigation in-asmuch as Martin was himself a campaign issue inthe first election, and thus the disputed factualquestion of whether he retained control of theGuild raised a "substantial and material" issue offact which, the court stated, entitled the objectingparty to an evidentiary hearing. The court furtherstated that Martin's "representations about this de-parture from the Guild were, if false, material mis-representations which would warrant setting asidethe second election."3The judge found, and we agree, that the creditedevidence adduced at the remand hearing plainlyshows, inter alia, that Martin continued to retaincomplete control over the Guild throughout thecourse of the Union's campaign, second election,certification, and demand for bargaining with theRespondent. We likewise agree with the judge'sconclusion that, based on his factual findings, thecourt would set the second election aside. Howev-er, he did not do so based on the fact that, follow-ing the court's remand, the Board issued its Deci-sion in Midland National Life Insurance Co., 263NLRB 127 (1982), in which it stated that it will nolonger probe into the truth or falsity of the parties'campaign statements and not set elections aside onthe basis of misleading campaign statements. Thejudge noted that the Board decided in Midland toapply that law retroactively "to all pending casesin whatever stage." He further found, based on ananalysis of analogous misrepresentation caseshanded down during the period of changing princi-ples of law in this area, that Midland is properlyapplicable to the instant case, and that the conductherein does not fall within the narrow exceptionsto the Midland rule. Accordingly, he found nobasis for setting the second election aside, and rec-ommended affirmance of the Board's prior refusal-to-bargain Decision and Order.Contrary to the judge, we interpret the above-quoted language in the Third Circuit's decision,which we previously accepted as the law of thiscase, as granting no discretion in the Board but toset aside the election on the finding made by thejudge, that Martin's "representations about his de-parture from the Guild" were material misrepresen-tations. We shall therefore revoke our prior Deci-sion and Order (in 252 NLRB 55) and dismiss thecomplaint herein. We shall further vacate the certi-fication issued in Case 22-RC-7744, set aside thesecond election held on 17 and 30 April 1979, andremand that case to the Regional Director for thea 659 F.2d at 371.236 BAKER PROTECTIVE SERVICESpurpose of conducting a third election at a time hedeems appropriate.4ORDERIt is hereby ordered that the prior Decision (252NLRB 55) in Case 22-CA-9502 be revoked andthe complaint in that case be dismissed.IT IS FURTHER ORDERED that the certificationissued in Case 22-RC-7744 be vacated and that theelection conducted in that case on 17 and 30 April1979 be set aside.IT IS FURTHER ORDERED that Case 22-RC-7744be remanded to the Regional Director for Region22 for the purpose of conducting a third election atsuch time as the Regional Director deems appro-priate.[Direction of Third Election omitted from publi-cation.]4 In light of our acceptance of the court's opinion as the law of thecase, we have consolidated the representation case with the unfair laborpractice proceeding for the purpose of dismissing the complaint and re-manding the representation case to the Regional Director.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEEDWIN H. BENNETT, Administrative Law Judge. Thehearing in this matter was conducted on June 28 and 29,1982, in Newark, New Jersey, pursuant to a Supplemen-tal Decision and Order of the Board (260 NLRB 1051)which issued on March 19, 1982, accepting a decision bythe United States Court of Appeals for the Third Circuitwhich had remanded the proceeding to the Board for anevidentiary hearing with respect to certain objectionsfiled by the Respondent to an election which had beenconducted in April 1979.1 Although the lengthy proce-dural history of this case has been documented in prioropinions by the Board and the court, a brief summary ofthat record would serve to focus on the issues involvedin the immediate proceeding.The case originated on December 28, 1978, whenUnited Security Guard Guild, herein called the Union,filed a petition for an election in a unit of security guardsemployed by Wells Fargo Guard Services, a division ofBaker Protective Services, Inc., herein called the Em-ployer or Respondent, at its Lawrenceville, New Jerseylocation. Following a hearing on that petition, the Re-gional Director for Region 22 issued a decision on Janu-ary 22, 1979, in which, inter alia, he directed that anelection be conducted in that unit, rejecting the Employ-er's contention that the Union was disqualified by Sec-tion 9(b)(3) of the Act from serving as a bargaining rep-resentative of a unit of guards because it was affiliatedwith a nonguard union. Respondent failed to requesti Respondent's objection to the hearing on remand being held pursuantto Sec. 10 of the Act, rather than Sec. 9, is groundless. Mosey Mfg. Co.,255 NLRB 552 (1981).review by the Board of that decision and a mail ballotelection was conducted in February 1979.On March 6, 1979, the Union, which had lost thatelection, filed a finding sustained by the Board upon a re-quest for review filed by the Employer. As a conse-quence, a second election was conducted in April 1979,which this time was won by the Union. In May of thatyear the Employer filed its objections to that secondelection asserting, inter alia, that during the campaignleading to the second election the Union falsely informedthe voters that its president (Harry J. Martin) had sev-ered all relationship to it, an untruth compounded by afurther false statement concerning the identity of the in-dividuals who would be responsible for the functioningof the Union in Martin's place. Those objections were in-vestigated by the Regional Director without a hearing.In July 1979 he issued a decision finding no merit to theEmployer's objections and certified the Union as the bar-gaining representative. Thereafter, the Board rejectedRespondent's request for a review of that decision. TheEmployer then refused to bargain with the Union whichconduct led to the issuance of a bargaining order2fol-lowing a hearing on an unfair labor practice complaint atwhich the Employer sought, unsuccessfully, to litigate itsobjections to the second election relating to the Union'salleged misrepresentations. The Employer refused tocomply with that Board Order leading to a review of theBoard decision by the Court of Appeals for the ThirdCircuit.In September 1981, the court of appeals issued its deci-sion (reported at 108 LRRM 244) in which, inter alia, itheld that it had been error for the Regional Director notto hold a hearing on the Employer's objection to thesecond election. It was concluded that if the Union hadasserted falsely that Martin had relinquished control ofthe Guild and also had falsely claimed that the Guildwas being directed by a group of influential citizens, thenmaterial misrepresentations had been made warrantinganother election pursuant to the rule governing cam-paign misrepresentations set forth in Hollywood CeramicsCo., 140 NLRB 221 (1962), readopted in General Knit ofCalifornia, 239 NLRB 619 (1978). The court also dealtwith Respondent's 9(b)(3) claim by stating, at footnote 9of its decision, "new evidence on the 9(bX3) issue maymaterialize during the hearing on Mr. Martin's role inthe Guild or during the preparation for that hearing.This opinion should in no way be construed as preclud-ing additional exploration of the 9(b)(3) issue by theBoard if the need to do so arises."Such was the posture of the case at the time of thehearing conducted in the instant proceeding. However,following the hearing the Board reevaluated the rule ofHollywood Ceramics and decided, in Midland Life Insur-ance Co., 263 NLRB 127 (1982), to abandon that doc-trine, holding instead that elections no longer would beset aside on the basis of misleading campaign state-ments.3Further, and of critical significance here, the2 Wells Fargo Guard Services, 252 NLRB 55 (1980).S In doing so, the Board returned to the doctrine set forth in its 1977decision, Shopping Kart Food Market, 228 NLRB 1311 (1977), which hadoverruled Hollywood Ceramics237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard decided to give retroactive application to the newrule and apply it "to all pending cases in whateverstage." Midland Life, supra at 133 fn. 24. The Boardcarved out a narrow exception to the policy of noninter-vention in campaign falsehoods by announcing that itwould continue to "intervene in cases where a party hasused forged documents which render the voters unableto recognize propaganda for what it is." Midland Life,supra at 133, and "when an official Board document hasbeen altered in such a way as to indicate an endorsementby the Board of a party to the election." Id. at fn. 25.From the foregoing it is clear that there are the follow-ing distinct issues in this case.1. Did Harry J. Martin, in fact, remain in control ofthe Union despite the Union's announcement to thevoters that he had resigned his office?2. Did the Union falsely state that a number of influen-tial citizens had offered to serve, and were serving, as aboard of trustees for the Union?3. Can the policy of retroactive application of the Mid-land Life rule apply in the instant matter where there hasbeen an intervening decision by a court of appeals?4. If the Midland Life rule now controls the caserather than the Hollywood Ceramics rule, and if the mis-representations were made, do they fall within the gener-al rule of Midland that elections will not be set aside onthe basis of misleading campaign statements, or withinthe narrow exceptions to that rule?5. In any event, was new evidence presented warrant-ing a finding that the Union is affiliated with a nonguardunion and therefore disqualified from representing theunit herein by virtue of Section 9(b)(3) of the Act?FINDINGS OF FACTA. The Martin ResignationThe first election was set aside by order of the Re-gional Director on March 23, 1979, at which time asecond mail-ballot election was scheduled for the periodApril 17 through 30, 1979. About March 31, 1979,Martin, the undisputed guiding force in the Union, sent aletter to the unit employees stating that he had resignedthe presidency, a post he had held since the Union's in-ception, and further that he had severed all connectionwith the Union.4Martin wrote it was the last letter hewould send and it was with deep regret that his resigna-tion had been tendered in the best interest of the employ-ees because for him to remain in office would taint whathe had "fought so hard these many months to achievefor you." Martin testified that his resignation wasprompted by his desire to remove himself as a campaignissue, a reference to Respondent having injected into thecampaign Martin's "past performance as a young hood-4 Martin testified that he resigned on March 1, 1979, although his letterto the employees, which is undated, was mailed, so he believed, aboutMarch 31. His testimony in this area was extremely vague and uncorro-borated. It is my finding that his so-called resignation must have occurredabout the same time that the letter was mailed, that is about March 31.This conclusion is consistent with my conviction and findings below thatMartin's "resignation" was a tactic calculated to mislead the voters andtherefore he had no reason to "resign" prior to the findings by the Re-gional Director that a second election should be conducted.lum in the streets of Philadelphia." Martin viewed thisemphasis on his record as extraneous to vital electionissues.The same letter also stated that "some of the state'sfinest and influential people" had offered to serve as aboard of trustees, implying they would fill the gap cre-ated by Martin's departure. A second letter issued short-ly thereafter in which Martin's past service was extolledbut, the employees were told, the Union now was"newer and stronger" "since the resignation of HarryMartin." The letter stated further that "the Board andmembers of the committee" together would continue"the fight for your future benefits."6That Martin resigned his title as president of the Unionis undisputed. But that act, however, merely begins theinquiry and, as it turns out, is of only peripheral interestbecause, as Martin himself acknowledged, titles were oflittle consequence in determining who exercised real con-trol of the Union. At the time Martin proclaimed his res-ignation he had served as president without salary. Theaffairs of the Union were conducted out of his home andhe was assisted by his wife who served as the Union'ssecretary-treasurer. The records of the Union were main-tained in his home as was the Union's phone. The onlyother union officer was Patrick McCullagh who becamepresident on Martin's resignation. Joseph Cocula, a per-sonal friend of McCullagh, aided Martin in his organiz-ing efforts by performing duties of an undefined andspecified nature. While Martin sought to create the im-pression that decisions and policies of the Union, prior tohis purported resignation, were made on a collegial basisafter consultation between himself and the other unionofficials, I find that in all respects Martin was the con-trolling, and the sole authoritative, voice for the Union.Both McCullagh and Cocula worked only part timefor the Union and neither of them had any union orga-nizing experience. McCullagh remained as president untilJune 1979 when he resigned because he had no time forunion business. Cocula replaced him as president, havingapparently first replaced McCullagh as a vice presidentwhen Martin resigned. A literal parade of officers movedthrough the Union's ranks for it appears that one HarryRouse served in some capacity between March and Sep-tember 1979, leaving when he failed to perform the un-specified duties assigned to him. According to Cocula,Rouse was not attending to union affairs and had donenothing "benefiting the Guild." Cocula's presidency wasconferred on him by McCullagh, who then departed theUnion, and by Martin and his wife. At that coronation,the triumvirate also appointed one Michael Popp to bevice president of the Union. Popp formerly had workedfor Respondent but had ceased that employment in Janu-ary 1979. At the time, Popp was working full time at an-other job. What duties, if any, he ever performed for theUnion remain a mystery.' The Third Circuit, in analyzing the materiality of the alleged misrep-resentations, concluded that Martin's announcement of his removal as thereal power in the Union went hand-in-glove with the further announce-ment that the Union's affairs would be handled by a board of influentialcitizens. Inquiry into the truthfulness of both statements is required to ap-preciate the full impact on the minds of the voters of either statement.238 BAKER PROTECTIVE SERVICESThere emerges a picture of utter confusion surround-ing the hierarchy of the Union after Martin's resignation,leading one to infer that the Union must have functionedon inertia generated by preresignation activity. But, thisconclusion would overlook the one constant that domi-nates throughout, namely, Harry J. Martin. Having aban-doned the title of president he immediately conferredupon himself the title "consultant," a position created byhimself, for himself, and filled by Martin alone. His verycreation of this job illustrates his continuing authority. Inaddition, the record conclusively shows that Martin con-tinued to control and direct the affairs of the Union ex-actly as he had before he announced his resignation.Martin's home continued to be the focal point for theUnion's activities, and it was there that union recordsand telephone remained for some time. He continued todiscuss union matters with employees, he continued tocampaign in person and by phone, he continued toengage in consultation with other union officials con-cerning the affairs of the Union, and it was he who, onSeptember 10, 1979, requested that Respondent bargainwith the Union. His wife continued to serve as an officerof the Union, and, as noted above, the appointment ofCocula and Popp as union officers, in June 1979 was ac-complished at a meeting attended by Martin, his wife,and McCullagh who simultaneously left the Union be-cause he was not functioning on its behalf. In reality,Martin granted union titles as if the Union was his per-sonal fiefdom, a state of affairs changed not at all by hisresignation.Martin's continued presence also manifested itself indealings with the public at large. On May 22, 1979, hefurnished an affidavit to the Board during its investiga-tion of Respondent's objections to the second election. Init he described himself as a "consultant to the Union."Although he stated that "he resigned from the Union" heproceeded nevertheless to give evidence in support ofthe Union's position, evidence so unreliable that it re-flects adversely on his credibility in this proceeding. Heswore that four named persons had agreed to serve on aboard of trustees despite the fact (as discussed below)such board never existed and that two of the individuals(John Reed and John Quattrone) were totally unknownto him and, for all that appears on the record, unknownto anyone. Incredibly, Martin attempted to minimize theimprecision, if not deliberate, inaccuracies in his affidavit,by testifying that he had not read the two-page affidavitbefore swearing to its truth. That self-serving testimonyis as unbelievable as is his testimony that he "resigned"from the Union. Other matters of public record alsoshow that Martin's continuing role in the Union was notthat of a mere casual "consultant." In June 1979 it wasMartin, together with Cocula, who witnessed PatrickMcCullagh's letter resigning as president of the Union.In that same month the Union's lawyer filed a petition inthe Regional Office for election at a firm called CapitolSecurity Systems (Capitol) with a copy of the coverletter being sent to "Harry Martin, President." In Sep-tember 1979, it was Martin who sent a telegram to Re-spondent, signed by him as "advisor," stating that hewould advise the Union to file unfair labor practicecharges. In October 1979 Martin, on behalf of the Union,wrote the Regional Director for Region 22 with respectto the election that had been held at Capitol. In October1979 Martin wrote to the Regional Director complainingin most vigorous terms about the refusal to bargain byRespondent and urging him to uphold the election. InJanuary 1980 a copy of a letter by the Union's lawyer tothe Regional Office relating to the Capitol election againwas sent to Martin as president. In October 1980 theunion lawyer filed an unfair labor practice charge againstCapitol and in the cover letter, a copy of which was sentto Harry Martin, president, the Board was advised thatMartin would "make the necessary witnesses available."Martin then gave the Board an affidavit in which he nowdescribed himself as a "Business Agent and Consultant"for the Union. The affidavit itself discloses that Martinpersonally was familiar with the details of the charge. InNovember 1980 the Regional Office wrote to theUnion's attorney dismissing the charge against Capitoland, as expected, a copy of the letter was sent to Martin.And, as late as January 1982, the LM-3 form filed by theUnion with the Department of Labor listed Harry J.Martin as the person to be contacted at the Union's offi-cial mailing address. The form itself was signed byJoseph Cocula as president and Martin's wife Nancy astreasurer.The events surrounding the Union's efforts to organizeCapitol dramatize Martin's continuing control over theUnion most graphically. An election among the guardsemployed by that employer was conducted in August1979, pursuant to an election agreement signed in July1979 by Cocula on behalf of the Union. The campaign toorganize those guards, however, began in February 1979.According to Eugene Hagen, president of Capitol,whose testimony in this regard is credited, it was Martinwho approached him either February or March 1979with respect to that organizing campaign and it wasMartin with whom he dealt on behalf of the Unionthroughout that campaign. Significantly, Martin testifiedthat the employees at Capitol never were advised of hispurported resignation and that he consulted with, andadvised, first McCullagh and then Cocula and Popp,concerning the Capitol campaign. We already have seenthat Martin handled correspondence concerning Capitoland directed the Union's efforts before the Board withrespect to that employer. Finally, when bargainingbegan, Martin was in charge of those negotiations andwas the union spokesman.B. The Board of TrusteesIf there is a lingering doubt that Martin continuouslycontrolled the Union, it can conclusively be dispelled byconsidering the circumstances relating to the board oftrustees consisting of prominent citizens, the establish-ment of which Martin announced in tandem with his res-ignation. As shown below, no such board ever existedbeyond Martin's imagination, and was but a further at-tempt by him to disguise the fact that he alone was thecontrolling voice of the Union.Helen Szabo, superintendent of elections, MercerCounty, New Jersey, who was announced as one of themembers of the board, credibly testified that about June239 DECISIONS OF NATIONAL LABOR RELATIONS BOARDor July 1978,6when she was serving as an assemblywoman for the State of New Jersey, her secretary,McCullagh's wife, mentioned her husband's involvementin the Union and asked her if she would be willing toserve on a board of trustees. Szabo said that she wouldbe willing to so serve. That conversation was the extentof her knowledge about, or participation in, the Union'saffairs. The Union never was mentioned to her again, shenever was appointed as a trustee, she never met anyoneelse who was identified as a trustee, she never attendedany meetings of trustees, nor was she ever given thename of a single other trustee. The nonexistence of aboard of trustees was further confirmed by Dr. AlbertValenzuela, Martin's personal physician. He testified cre-dibly that, in April 1979, Martin asked if he would serveas a trustee of the Union and Valenzuela agreed to do soas a personal favor to his patient. Like Szabo, he nevermet another trustee, never attended a meeting of trustees,and was never involved in the affairs of the Union, andhad no familiarity with labor relations matters general-ly.7C. Conclusions Regarding Martin's ResignationFrom the foregoing, and the entire record, there canbe no other conclusion but that Martin's announced res-ignation simply is incredible. Indeed, we can look to hisown testimony that, following his resignation as presi-dent and installation as consultant or advisor, he contin-ued to serve the Union exactly as before. He concededhe performed the same tasks and functions although on asomewhat reduced scale, a claim of modesty unworthyof his true value to the Union. His continuing exercise ofauthority was, of course, required, because as Martin alsoacknowledged, his "successors" understood but little ofthe intricacies of running the Union, a matter of no sur-prise considering their lack of knowledge and experiencein the world of labor relations. In sum, Martin remainedthe chief executive of the Union, and the announcementof his resignation resulted in no meaningful change in theway the Union was operated. The only change was inhis title, a matter of little significance or consequence asMartin himself conceded. Additionally, the announcedestablishment of a board of trustees simply was untrue.6 Even if Szabo's recollection of the date is in error, the real substanceof her testimony is unshaken. If the date is correct, then Martin wastoying with the idea of a board of trustees long before the incidents in-volved here, further belying his claim that such a board was being estab-lished to fill the vacuum created by his removal. Under all the circum-stances, it is unnecessary to consider the accuracy of Szabo's recollectionof the date of an event which was of no real consequence to her, then ornow.I Respondent sought unsuccessfully to locate the two other membersof the board, John Reed and John Quattrone, who were mentioned in theRegional Director's report as having been contacted by the Union toserve as trustees. I am satisfied that Respondent made good-faith effortsto locate these individuals. The Union's failure to call them as witnesses,or explain their inability to do so, warrants the inference that either theyare fictitious, or that, if real, their testimony would not support theUnion's cause. Nor did the Union offer so much as a wisp of evidencethat a board of trustees had been created.D. The 9(b)(3) ClaimWe turn now to Respondent's contention that underno circumstances could the Union be certified to repre-sent a unit of guards because it is affiliated with a non-guard union and, pursuant to Section 9(b)(3) of the Act,it therefore is precluded from representing the guards.As noted, this contention was raised in the initial hearingon the Union's petition. The evidence offered was foundinsufficient by the Regional Director, in his decision ofJanuary 22, 1979, to sustain Respondent's contention. Re-spondent's failure to utilize the review procedure afford-ed to it by the Board's rules constituted a waiver of anyright to appeal the Regional Director's findings in a sub-sequent proceeding.sAccordingly, Respondent's at-tempts at subsequent stages to raise and litigate that con-tention, including at the initial unfair labor practice hear-ing, were rejected as improper efforts to relitigate thatmatter. The opinion of the circuit court remanding forthe instant hearing in no way undermined that conclu-sion, although it did allow for the exploration of newevidence (see fn. 9 of the court opinion quoted above).Accordingly, Respondent was permitted to introduceevidence which it could not have been aware of at thetime of the January 1979 hearing, but evidence which itknew, or should have known, was rejected.The only evidence considered therefore relates to therelationship between Martin and one Samuel P. Rocco.In 1979, Rocco had been the president of Local 1371,United Food and Commercial Workers Union(UFCWU), an organization born as a result of merger, atthe International level, between the Retail Clerks Unionand the Amalgamated Meat Cutters and Butcher Work-men Union. In 1981, Locals 1371 and 1360 UFCWU,merged to form Local 1360 UFCWU, with Rocco assecretary-treasurer. In his January 1979 decision, the Re-gional Director noted that Martin had been a member ofthe Retail Clerks Union at the time he organized theUnion involved herein (the Guild). That fact, however,considered together with additional information concern-ing an alleged relationship between the Retail Clerks andthe Guild, was not concluded sufficient to establish aprohibited relationship within the meaning of Section9(b)(3). Respondent offered no evidence here bearing onthis relationship at the time of the 1979 hearings which itdid not know at that time, or which it could not haveobtained through the exercise of due diligence. Rather,the sole new evidence relates to events which occurredin the spring of 1980.According to the credited testimony of Rocco, he hasbeen a personal friend of Martin's since 1966 and knewthat Martin was organizing Respondent's security guardsand forming the Union. He also knew that Martin had"resigned" his leadership of the Union and, although herecalled offering Martin a job as an organizer in hisunion on numerous occasions, he could not specificallylink those offers to Martin's resignation. As a result ofthis longstanding friendship with Martin, Rocco alsoknew that Martin was engaged in collective bargainingwith Capitol which, according to Hagen, commenced'Walnut Mountain Care Center, 236 NLRB 284 (1978).240 BAKER PROTECTIVE SERVICESabout June 1980. Approximately six meetings were heldbefore negotiations terminated without contract havingbeen reached. Hagen credibly testified that Martin wasthe main, if not sole, contact he had with the Union untilthe start of negotiations. During the six bargaining ses-sions Martin continued to be a spokesman and he alonewas present at all meetings although he was assisted atsome meetings by Popp, McCullagh, and Cocula. In ad-dition, Hagen placed Rocco at three of those meetings,while Rocco himself recalled being present at approxi-mately two of them. Aside from this slight difference intestimony, both Rocco and Hagen essentially agreedthat, when Rocco was present, he did participate in thediscussions. Rocco offered proposals concerning wageincreases and company contributions to a health plansponsored by UFCWU, a proposal later withdrawnwhen Rocco learned that only members of UFCWUwere eligible to participate.At no time in negotiations did Rocco refer to theRetail Clerks, UFCWU, or any other labor organization,or to his position in such unions. Both Hagen and Roccoare in accord that the latter's remarks did not appear torepresent anything other than those of one friend helpinganother. In fact, when Rocco first spoke he had notidentified himself and it was necessary for Hagen to in-quire his purpose in being there. Hagen's attorney, whoapparently knew the participants, replied that Rocco wasthere to assist Martin. Hagen conceded that Martin wasthe only union representative present at all the negotia-tions and was its chief proponent. Hagen, however, char-acterized Rocco as the main spokesman at those meet-ings he attended, a view not shared by Rocco whom Icredit in this respect.The evidence leads me to conclude that Rocco partici-pated in the negotiations in his individual and personalcapacity, and not as the representative of any labor orga-nization. Furthermore, even if Rocco's presence can betransmuted into a union (Retail Clerks and/or UFCWU)presence, a finding I decline to make, that would be in-sufficient, standing alone or in conjunction with all theevidence heretofore relied on by Respondent, to providea sufficient basis to warrant the conclusion that theUnion now is, or at any time was, affiliated directly orindirectly with an organization which admits to member-ship employees other than guards. Accordingly, I findthat the Union is not barred by Section 9(b)(3) of theAct from representing the unit of guards herein.DiscussionHaving found that the Union misrepresented materialfacts, i.e., that Martin relinquished control of the Unionand that the Union's affairs would be governed by aboard of trustees consisting of prominent citizens, andthe court having concluded that such material misrepre-sentations require a new election pursuant to the Board'sHollywood Ceramics rule, the case would appear to beconcluded. However, as recited above, following theremand order of the court, the Board abandoned theHollywood Ceramics/General Knit rule and established in-stead the Midland/Shopping Kart rule to be applied to allpending cases. The rule of retroactivity ordinarily wouldmean that the instant case would be governed by Mid-land and not by Hollywood Ceramics, notwithstanding theconduct occurred at a time when Hollywood Ceramics ap-plied. Respondent urges that the intervening court opin-ion constitutes the law of the case, however, and there-fore Hollywood Ceramics applies. Thus, the question ispresented whether the Board's general principle of retro-activity can be applied in a situation where a circuitcourt has asserted exclusive jurisdiction over the casepursuant to Section 10(e) and (f) of the Act, and has re-manded the proceeding to the Board for a determinationconsistent with the court's order.It is most likely that if the Employer initially had beengranted a hearing on its objections to the second elec-tion, a new election would have been ordered pursuantto the Hollywood Ceramics rule,9which rule if still ineffect would result now in that eventuality. In Blackman-Uhler Chemical Division, 239 NLRB 637 (1978), theBoard discussed its policy of applying rules retroactivelyin a situation somewhat similar to the instant matter. Inthat case, as here, it had found no material misrepresenta-tion under Hollywood Ceramics, certified the union, andeventually issued a bargaining order, a decision then en-forced in the circuit court. However, following a rehear-ing en banc, the court denied enforcement of that ordernoting that, in the interim, Hollywood Ceramics had beenabandoned by the Board in its Shopping Karl decision.The en banc court remanded the case for a determinationwhether to apply Shopping Kart or Hollywood Ceramics.The Board in its decision on remand acknowledged thatretroactive application of rule changes is the traditionalpractice but declined to abide by that practice because"the case before us is one in which the Board has notonly decided the representation case but has also ren-dered a bargaining order under the law as it then existed(Hollywood Ceramics Company, Inc., 140 NLRB 221(1962)); in these circumstances we decline to reopen thismatter which we have finally decided." Blackman-Uhler,supra at 637.1°If that statement of the law is followed inthe instant matter it might be said that theMidland/Shopping Kart rule should not be applied retro-actively, and that the case should be decided underHollywoood Ceramics/General Knit which in this instancewould result not in enforcement of the bargaining orderbut in setting it aside.The continued vitality of the majority holding inBlackman-Uhler with respect to nonretroactivity, howev-er, appears questionable. In Midland Life Insurance Co.,supra at 24, the Board expressly followed Member Penel-lo's dissent in Blackman-Uhler for reasons given by him,most notably because "the Hollywood Ceramics rule oper-I I am assuming that substantially the same evidence would have beenpresented as in the instant hearing and that my conclusions on that evi-dence will be sustained.'0 It should be noted that nevertheless the Board did set the electionaside because the court indicated its view that under Hollywood Ceramicsthe bargaining order was not issued appropriately because the union hadengaged in a material misrepresentation. Then Chairman Fanning andMember Jenkins would not have applied Shopping Kart because they dis-sented in that case. Member Murphy concurred that retroactive applica-tion of Shopping Karr was inappropriate and Member Truesdale con-curred as to nonretroactivity but agreed with the court that a misrepre-sentation had been committed. Member Penello dissented and wouldhave followed the principle of retroactivity.241 DECISIONS OF NATIONAL LABOR RELATIONS BOARDates more to frustrate than to further the fundamentalstatutory purpose of assuring employee free choice."Similarly, in Rex-Hide, Inc., 241 NLRB 1178 (1979), acase involving preelection misrepresentations, the secondelection was conducted under Hollywood Ceramics, theRegional Director applied Shopping Kart retroactively,and the Board, in turn, in the unfair labor practice pro-ceeding applied General Knit retroactively, relying onBlackman-Uhler.llAgain, in Mosey Mfg. Co., 255 NLRB552 (1981), an election was held when Shopping Kart wasthe rule. A bargaining order eventually issued but, by thetime enforcement was requested, General Knit had issuedand, at the urging of the Board, the case was remandedfor consideration under Hollywood Ceramics/GeneralKnit, in other words, retroactivity held the day. Thereaf-ter the Board, applying Hollywood Ceramics/GeneralKnit, found that material misrepresentations had not oc-curred and reissued a bargaining order. The court, how-ever, declined to enforce, Mosey Mfg. Co. v. NLRB, 701F.2d 610 (7th Cir. 1983), holding that the unusual cir-cumstances of that case barred enforcement or a furtherremand. The court was particularly concerned that theBoard sought the latest review pursuant to yet anotherchange in policy, i.e., the resurrected Shopping Kartstandard as announced in Midland. The court doubtedthe Board intended to apply the latest change in policyretroactively to an election conducted 5 years before.The above cases indicate that retroactivity is to be fa-vored absent extraordinary circumstances which wouldunduly penalize a party. It is my sense that, on balance,this principle should apply here as it furthers the statuto-ry purpose of assuring employee free choice, the consid-eration deemed overriding in Midland. Although I amconvinced that an error was committed in not granting" The Rex-Hide opinion may rest, however, on the peculiar circum-stance that by applying General Knit retroactively, the Board in effectwas deciding the case under Hollywood Ceramics, the rule in effect at thetime of the election.another election based on the Employer's objectionsunder the rule prevailing at that time, we now know thatsuch rule itself was an error. Respondent's harm inhaving its bargaining obligation delayed since early 1979is slight if nonexistent, when compared to the injury toemployee free choice. Accordingly, I would apply theMidland/Shopping Kart rule and hold that the misrepre-sentations, while made, were irrelevant.There remains for consideration Respondent's last con-tention that the misrepresentation here falls within thelimited exception to Midland, 263 NLRB at 133, wherethe Board announced that it still would "intervene incases where a party has used forged documents whichrender the voters unable to recognize propaganda forwhat it is. Thus, we will set an election aside not becauseof the substance of the representation, but because of thedeceptive manner in which it was made, a manner whichrenders employees unable to evaluate the forgery forwhat it is. As was the case in Shopping Karl, we willcontinue to protest against other campaign conduct, suchas threats, promises, or the like, which interferes withemployee free choice. The only other exception recog-nized in Midland is that elections will also be set aside"when an official Board document has been altered insuch a way as to indicate an endorsement by the Boardof a party to the election." Midland, supra, id. at fn. 25.Respondent aruges, in effect, that Martin's misrepre-sentations were so egregious they amounted to campaigntrickery of the first order and thus prevented an un-coerced choice. To accept this reasoning, however,would place the Board precisely where it does not wantto be, namely, back in the business of policing campaignrhetoric to determine whether statements are true orfalse. That the Union's statements here were patentlyfalse is well established in my view, but they do not fallwithin the narrow exceptions to the Midland doctrine.Accordingly, I reject Respondent's arguments in thisregard.[Recommended Order omitted from publication.]242